Per Curiam. The appeal will be reinstated; after joinder in error, it is too late for a party to deny the jurisdiction of this court; his submission to it, by appeal, will give us power to enforce our judgment; and although a writ of error would have been the proper mode of submitting the questions involved in this record to our consideration, it is now before us by appeal, recognized as proper by the action of the appellee by joinder in error, and as he has assented to our taking jurisdiction by this process, we must hold him to his promise and obligation. Motion to reinstate allowed.